USDC IN/ND case 3:18-cv-00758-DRL-MGG document 231 filed 03/26/21 page 1 of 16


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

  CHRISTOPHER L. SCRUGGS,

                         Plaintiff,

         v.                                       CAUSE NO. 3:18-CV-758-DRL-MGG

  CO MANGOLD et al.,

                         Defendants.

                                      OPINION AND ORDER

        Christopher L. Scruggs, a prisoner without a lawyer, has filed many discovery-

 related motions. ECF 135; ECF 159; ECF 161; ECF 171; ECF 193; ECF 201; ECF 203; ECF

 210; ECF 215; ECF 223. Most are focused on the defendants’ failure to preserve and

 produce a shirt worn by Officer Gaddis on May 15, 2017, although Mr. Scruggs raises

 other issues as well.

        A party has a duty to preserve evidence when he knows, or should have known,

 that litigation is imminent. Trask-Morton v. Motel 6 Operating L.P., 534 F.3d 672, 681 (7th

 Cir. 2008). The duty to preserve evidence encompasses any evidence that the non-

 preserving party knew or reasonably could foresee would be relevant to the action. Larson

 v. Bank One Corp., No. 00 C 2100, 2005 WL 4652509, at *10-11 (N.D. Ill. August 18, 2005);

 Danis v. USN Communications, Inc., No. 98 C 7482, 2000 WL 1694325, at *32 (N.D. Ill. Oct.

 20, 2000).

        In this case, Mr. Scruggs is proceeding against Correctional Officer Mangold,

 Correctional Officer Gaddis, Correctional Officer Smith, Complex Director Salery,
USDC IN/ND case 3:18-cv-00758-DRL-MGG document 231 filed 03/26/21 page 2 of 16


 Lieutenant Creasy, and Captain Earheart for retaliating against him on May 15, 2017, after

 he complained about the manner in which inmates were given recreation and filed

 grievances and lawsuits. The defendants allegedly retaliated against Mr. Scruggs by

 placing him in a strip-cell for twenty-four hours and arranging to have him beat (or, in

 the case of Officer Mangold, participating in the beating) when he refused to comply with

 that punishment, in violation of the First Amendment. ECF 5. And, he is proceeding

 against Officer Mangold for using excessive force against him on May 15, 2017, in

 violation of the Eighth Amendment.

        Mr. Scruggs’s complaint (ECF 2) indicates that he insulted Officer Mangold, and

 Officer Mangold responded by indicating that he wanted to kick Mr. Scruggs’s ass. Mr.

 Scruggs then said to Officer Mangold, “if you want to kick my ass all you have to do is

 what you did last time and just tell them I spit on you.” Id. Mr. Scruggs then started

 throwing paper outside of his cell so that the guards would have to clean it up. Officer

 Mangold cleaned up the mess and told Mr. Scruggs to “keep it up,” so Mr. Scruggs

 followed the officer’s orders and continued to throw small pieces of paper out of his cell.

 Id. Officers Mangold, Smith, and Gaddis then met in the office and talked while watching

 Mr. Scruggs. Officer Smith was allegedly punching her hand into her fist, pointing at Mr.

 Scruggs, and putting her fist to her eye, implying that she would punch him.

        After the meeting, Officer Gaddis stood outside of Mr. Scruggs’s cell. Officer

 Gaddis claimed that Mr. Scruggs spat on him, and that there was spit on his shirt. Mr.

 Scruggs denies this, and he can be heard in the cell extraction video (see ECF 120)

 repeatedly demanding that the shirt be preserved for court so that he can have it DNA


                                             2
USDC IN/ND case 3:18-cv-00758-DRL-MGG document 231 filed 03/26/21 page 3 of 16


 tested. Mr. Scruggs also submitted an informal grievance dated May 19, 2017, but he did

 not receive a response. Mr. Scruggs represents that this informal grievance included a

 request that the shirt be preserved. Because he received no response, Mr. Scruggs filed

 three additional informal grievances addressed to Officers Mangold, Smith, and Gaddis,

 each dated May 26, 2017. Mr. Scruggs’s copy of each of these informal grievances includes

 a request that the shirt be preserved for court. ECF 135-1 at 2-7.

        The shirt was initially provided to internal affairs – there is an evidence record for

 the shirt. ECF 135-1 at 16-19. During the discovery process, Mr. Scruggs asked that the

 shirt be produced to the court so he could arrange for DNA testing. ECF 105. Defendants,

 through former counsel Brandon Skates, responded as follows: “According to the

 Internal Investigations Department at the facility, through Investigator Corey McKinney,

 there was no Internal Investigation conducted over this incident and Gaddis’ shirt was

 not kept for evidence.” ECF 128. Attorney Skates also addressed this issue in a

 correspondence to Mr. Scruggs dated August 13, 2020. ECF 149. In that correspondence,

 counsel again stated that there was not an internal affairs investigation. Id. Furthermore,

 Attorney Skates stated that it does not appear that any named defendant destroyed the

 shirt, and that the shirt was destroyed pursuant to the facility’s retention schedule

 because no one had indicated that it needed to be preserved. Id.

        In addition, Officers Mangold, Smith, and Gaddis each answered an interrogatory

 asking what steps they took to preserve the shirt after receiving notice in Mr. Scruggs’s

 May 19, 2017, informal grievance that Mr. Scruggs wanted the shirt saved for court. ECF

 166; ECF 167; ECF 170. Officer Mangold indicated that, when he saw the spit, he told


                                              3
USDC IN/ND case 3:18-cv-00758-DRL-MGG document 231 filed 03/26/21 page 4 of 16


 Officer Gaddis to go talk to the Lieutenant. ECF 166. However, he never possessed the

 shirt such that he could preserve it, and he did not have the authority to take it from

 Officer Gaddis. Id. Officer Smith likewise indicated that the shirt was never in her custody

 and control, although she believes Officer Gaddis took it to internal investigations. ECF

 167. Officer Gaddis confirmed this, indicating that, after the incident, he turned the shirt

 over to the Internal Investigations office on or about May 19, 2017, and he does not know

 what happened to it after it left his custody and control. ECF 170.

        Mr. Scruggs seeks an order that the defendants show cause why the shirt was not

 preserved. ECF 135. However, an explanation has already been provided. Mr. Scruggs

 wants the defendants to show cause why an investigation is needed to preserve the shirt.

 Id. But this is a rhetorical question. Clearly an investigation is not needed to preserve the

 shirt; it is simply part of their explanation for why the shirt was not preserved. And, Mr.

 Scruggs asked for an order to show cause why there was no investigation (ECF 135), but

 he is not entitled to demand an investigation. Mr. Scruggs also seeks an order to show

 cause why, if an investigation was needed to preserve the shirt, only the shirt was

 destroyed and not also the video. Id. But – once again – an investigation was not needed

 to preserve the shirt or the video. Therefore, these requests will be denied.

        Additionally, Mr. Scruggs wants an order to show cause why Internal Affairs

 policy 00-01-103 cannot be produced, at least in part. ECF 135. Counsel objected to Mr.

 Scruggs’s request to produce this policy because, according to counsel, Indiana Code § 5-

 14-3-4(b)(23)(B) prohibits an inmate from receiving records that concern or affect the

 security of a correctional facility. ECF 165. While it is true that such materials are


                                              4
USDC IN/ND case 3:18-cv-00758-DRL-MGG document 231 filed 03/26/21 page 5 of 16


 exempted from disclosure under the Indiana Access to Public Records Act pursuant to

 Indiana Code § 5-14-3-4(b)(23)(B), this is not an Indiana APRA request. This is discovery

 in a federal lawsuit. Disclosure of the policy may pose a security risk, but counsel has

 relied upon an inapplicable statute without enunciating any further reasons for not

 disclosing the policy. Mr. Scruggs’s request would have been better suited to a motion to

 compel than a motion seeking a rule to show cause. Nonetheless, counsel will be ordered

 either to produce the policy or show cause why doing so would pose a security risk.

       And, Mr. Scruggs wants an order to show cause why, if email searches take 30

 days, certain emails that he requested were not produced sooner. ECF 135. There are too

 many filings in this case for the court to comb the record in search of the discovery

 requests and emails in question. But here, Mr. Scruggs complains only about the time it

 took to provide the emails, not the failure to produce them. Squabbles such as these are

 not worthy of an order to show cause. Therefore, this request will be denied.

       Mr. Scruggs seeks a subpoena directed to the Chief Counsel for the Department of

 Correction and Cory McKinney, the head investigator of Westville’s Internal

 Investigation office, seeking information about why the shirt was not preserved. ECF 159.

 This request may have been filed because former counsel for the defendants, Brandon

 Skates, in correspondence dated August 13, 2020, stated that he did not represent the

 Internal Investigations Office or the entire Department of Correction and suggested that

 Mr. Scruggs file a non-party request for production. See ECF 149 at 3. Though counsel

 may not represent the Internal Investigations office or Department of Correction in this

 action, as a Deputy Attorney General, he certainly had the ability to obtain relevant


                                            5
USDC IN/ND case 3:18-cv-00758-DRL-MGG document 231 filed 03/26/21 page 6 of 16


 information from the Internal Investigations office, as is demonstrated by the information

 he has provided. Suggesting that Mr. Scruggs seek discovery from a non-party for

 information within his control was inappropriate.

        Here, Mr. Scruggs has requested a subpoena to obtain the IDOC’s policy

 governing what evidence is stored, how it is stored, and when it is destroyed. He seeks

 the policy in effect from the date of the incident (May 15, 2017) until the destruction of

 the shirt. But Mr. Scruggs has a copy of this policy with an effective date of April 19, 2016.

 ECF 223-1 at 40-46. If this policy was modified before the incident, then the defendants

 need to produce the policy to Mr. Scruggs or show cause why they cannot produce it.

        Mr. Scruggs also wants to subpoena copies of state and federal laws that govern

 the Internal Investigations office’s obligation to preserve evidence and laws regarding

 assault by spitting. Mr. Scruggs is not entitled to a subpoena that requires a non-party to

 conduct legal research and provide him with copies of that research.

        He wants to subpoena documents showing when Officer Gaddis’s shirt was given

 to the Internal Investigations office, where the shirt was stored, when it was destroyed,

 and why it was destroyed. But some of these questions have been answered by the

 defendants and their counsel: the shirt was provided on or about May 19, 2017, it was

 destroyed pursuant to the normal procedures for evidence retention because there was

 no internal investigation and no one requested that the shirt be preserved. Mr. Scruggs

 had requested that the shirt be preserved, so this statement is not accurate, but it is the

 explanation that was provided. Precisely where it was stored or when it was destroyed

 does not alter the outcome: the shirt is still gone.


                                               6
USDC IN/ND case 3:18-cv-00758-DRL-MGG document 231 filed 03/26/21 page 7 of 16


        He wants the subpoena to order the non-parties to provide the reason the shirt

 was not preserved, the reason Mr. Scruggs was not charged with spitting on Officer

 Gaddis, and information explaining why investigators only get one side of the story. And

 Mr. Scruggs wants to know what video was viewed during their investigation. He wants

 the subpoena to direct the non-parties to provide information as to why the video system

 malfunctions and has not been repaired, and why—when they know this system is

 inadequate—they installed the same system at a different prison facility. Subpoenas are

 meant to obtain documents and things, not testimony.

        He also seeks documents explaining why investigators only get one side of the

 story, but – to the extent that such documents might exist (and this seems unlikely) – they

 are not relevant to the claims Mr. Scruggs is pursuing here. This case is not about the

 investigation that followed the incident or lack thereof – it is about retaliation for

 exercising First Amendment rights and excessive force. Explanations of how after-the-

 fact investigations are conducted are not relevant. Because Mr. Scruggs does not seek to

 subpoena any document that is likely to lead to admissible evidence, his motion (ECF

 159) will be denied.

        Mr. Scruggs also filed a motion to compel the defendants to produce Officer

 Gaddis’s shirt. ECF 171. Here, Mr. Scruggs contends that the defendants are lying and

 that they do actually have the shirt. He supports this assertion by noting that the

 defendants claimed that they did not have certain video evidence too, but in response to

 an order to show cause, a portion of the video was located. This argument does not hold

 water. The defendants have asserted that they do not have the shirt, and that the Internal


                                             7
USDC IN/ND case 3:18-cv-00758-DRL-MGG document 231 filed 03/26/21 page 8 of 16


 Investigations office has indicated that the shirt was destroyed. Mr. Scruggs has

 produced no evidence to the contrary. Therefore, this motion (ECF 171) will be denied.

        Mr. Scruggs seeks to compel responses to interrogatories regarding the failure to

 preserve the shirt. ECF 201. He specifically asked Officers Mangold, Smith, and Gaddis

 to describe the steps each took to preserve the shirt after receiving his May 19, 2017,

 grievance that requested the shirt be preserved for court. ECF 201-1 at 3. None of the

 officers’ responses answered this question. Instead, each focused on the day of the

 incident. It can be inferred from these responses that the defendants did nothing when

 they received the informal grievance, because they no longer had custody or control of

 the shirt. Nonetheless, Mr. Scruggs is entitled to an answer to the question he posed to

 the defendants. This motion (ECF 201) will be granted.

        Mr. Scruggs takes issue with a response to a request for production of grievances.

 ECF 215. Mr. Scruggs already has a copy of these grievances in his own records. However,

 Mr. Scruggs indicates that the defendants have suggested that, when Mr. Scruggs’s

 second informal grievances were originally submitted, they did not contain the request

 that the shirt be preserved. Rather, Mr. Scruggs altered the document by adding that later.

 Mr. Scruggs denies this, and he has requested a copy of the grievance to prove that the

 copy the prison received did in fact contain the request that the shirt be preserved. The

 defendants responded, but they produced only the front of the document. Mr. Scruggs

 wants both the front and the back, as the request that the shirt be preserved was on the

 back of the document. The defendants have not responded to Mr. Scruggs’s motion to

 compel. This motion (ECF 215) will be granted, and the defendants will be ordered to


                                             8
USDC IN/ND case 3:18-cv-00758-DRL-MGG document 231 filed 03/26/21 page 9 of 16


 produce complete copies of the grievances, including the back side of informal

 grievances, or show cause why they cannot produce them.

        Mr. Scruggs also takes issue with a response to an interrogatory directed to Officer

 Gaddis. He asked that Officer Gaddis watch the “range video” of him sweeping and

 identify at what time Mr. Scruggs spat on him. ECF 193; ECF 203; ECF 210. Officer

 Gaddis’s response asks Mr. Scruggs to identify the videos he wants him to review and

 provide a copy to the litigation liaison so it can be copied for counsel. Id. Mr. Scruggs filed

 two identical motions seeking sanctions (ECF 193; 210) and a motion to compel a

 substantive response (ECF 203). Counsel submitted the relevant video to the court on

 June 19, 2020 (ECF 120) and presumably reviewed it prior to submission. Mr. Scruggs’s

 request was made just two months later. ECF 156. There are only five video segments on

 the disc produced to the court, and it is clear to anyone who has viewed them which one

 is relevant to Mr. Scruggs’s request. ECF 120. Under Rule 11, any sanction “must be

 limited to what suffices to deter repetition of the conduct or comparable conduct by

 others similarly situated.” “The district court ha[s] considerable discretion in deciding

 whether to issue Rule 11 sanctions.” Hinterberger v. City of Indianapolis, 966 F.3d 523, 529

 (7th Cir. 2020) (citations omitted). The response does not appear to have been made in

 good faith, but sanctions are not necessary here. Attorney Skates is no longer representing

 the defendants, and a reprimand is, in this court’s judgment, an adequate deterrent. The

 motions for sanctions (ECF 193; ECF 210) will be denied. Counsel for defendants are

 warned, however, that a pattern of similar behavior in this court is likely to result in




                                               9
USDC IN/ND case 3:18-cv-00758-DRL-MGG document 231 filed 03/26/21 page 10 of 16


 sanctions. Additionally, Officer Gaddis will be ordered to provide a substantive response

 to the interrogatory.

        The motion to compel (ECF 203) also seeks to compel Officer Gaddis to provide a

 substantive response to the following interrogatory.

        The cell door has a narrow opening out the back side of the door. Facing
        the door this opening would be on the right side of the door. You claim that
        you saw Scruggs spit out the opening in your interrogatories response #4
        and 5. Identify how you saw Scruggs spit out the right side of his door.
        Identify as to whether you saw Scruggs put his face to the door opening, or
        whether Scruggs stood back from the door and spit, asking that you identify
        what you saw Scruggs do and how you saw it when Scruggs is taller than
        the door window, so is the opening, and Scruggs would have to place his
        face and body against the door to spit out the right side of the door. What
        did you SEE Scruggs do as he was spitting on you on 5/15/17.

 ECF 203-1 at 14-15. Counsel objected on the grounds that the interrogatory is compound

 and confusing. The interrogatory is, as counsel claims, compound, but once again, anyone

 familiar with the case can understand what it is that Mr. Scruggs is after here – what

 exactly did Officer Gaddis see? Though the court could reopen discovery and have Mr.

 Scruggs rephrase his interrogatory, that would unnecessarily delay this case.

 Accordingly, counsel will be ordered to respond to this interrogatory by describing

 exactly what he saw when Mr. Scruggs spat on him, including how Mr. Scruggs was

 positioned such that it was possible given the position of the opening on the cell door.

        Additionally, the motion to compel (ECF 203) seeks to compel Officer Mangold to

 provide a substantive answer to the following interrogatory.

        Identify as to why and how you were allowed to remain on the cell-
        extraction team after all WCU staff which came to my cell door that you
        had me set up for a fight that you wanted.

 ECF 203-1 at 2. The interrogatory appears to be missing the words “I told.” Counsel was

 unable to decipher the word “remain,” and responded by objecting because the



                                             10
USDC IN/ND case 3:18-cv-00758-DRL-MGG document 231 filed 03/26/21 page 11 of 16


 interrogatory was unintelligible. Id. at 5. While the word remain is difficult to decipher,

 someone familiar with the case should be able to discern Mr. Scruggs’s meaning. For this

 reason, Officer Mangold will be ordered to respond to the interrogatory.

        Additionally, Mr. Scruggs seeks an order to show cause why the video system

 malfunctions, why this issue has not been corrected, and why reports of the problem have

 not been made. ECF 161. This request stems from Mr. Scruggs’s long-standing assertion

 that video evidence has been edited in all of the cases he has filed in this court in order to

 cover up wrongdoing on the part of prison staff. He “find[s] it hard to believe that every

 time [he] says staff at WCU did something to [him] or when video should show [him]

 expressing pain” the system malfunctions. As already explained to Mr. Scruggs (ECF

 153), an order to show cause is not warranted here based on what has allegedly transpired

 in other cases. There is no evidence that the video in this case was altered – only Mr.

 Scruggs’s assertion that it does not match his recollection. A show cause order is not

 warranted, and the motion will be denied.

        Finally, Mr. Scruggs seeks a default judgment or an adverse jury instruction as a

 sanction for discovery misconduct pursuant to Federal Rule of Civil Procedure 37. ECF

 223. When the duty to preserve evidence is breached and a party is prejudiced, the court

 has both statutory and inherent authority to impose sanctions, but the sanction of a

 default judgment requires a showing of bad faith.

        The exercise of either power requires the court to find that the responsible
        party acted or failed to act with a degree of culpability that exceeds simple
        inadvertence or mistake before it may choose dismissal as a sanction for
        discovery violations. Any sanctions imposed pursuant to the court's
        inherent authority must be premised on a finding that the culpable party
        willfully abused the judicial process or otherwise conducted the litigation
        in bad faith.


                                              11
USDC IN/ND case 3:18-cv-00758-DRL-MGG document 231 filed 03/26/21 page 12 of 16



 Ramirez v. T&H Lemont, Inc., 845 F.3d 772, 775 (7th Cir. 2016). In this circuit, even the lesser

 sanction of an adverse inference instruction requires a showing of bad faith. Bracey v.

 Greondin, 712 F.3d 1012, 1018-20 (7th Cir. 2013) (“In this circuit, when a party intentionally

 destroys evidence in bad faith, the judge may instruct the jury to infer the evidence

 contained incriminatory content.”); Everett v. Cook Cnty, 655 F.3d 723, 727 (7th Cir. 2011)

 (“[I]n order to draw an inference that the absent documents contained negative

 information, Everett must show that the documents were intentionally destroyed in bad

 faith.”). Other circuits have less stringent standards but not this one. Bracey, 712 F.3d at

 1020. The burden of demonstrating bad faith rests on the party seeking sanctions. Id.

        Here, the record demonstrates that Mr. Scruggs made it known that he wanted the

 shirt retained for court on the day of the incident. His statements on that date, which are

 clearly audible on the cell extraction video (ECF 120) should have placed at least some

 defendants on notice that the shirt needed to be retained. And, at least for purposes of

 this order, the court will assume that he also included requests that the shirt be retained

 in his first and second informal grievances, submitted on May 19, 2017, and May 26, 2017.

 The second informal grievances were directed to Officers Mangold, Smith, and Gaddis.

 But neither Officer Mangold nor Officer Smith ever had custody or control of Gaddis’s

 shirt. Officer Gaddis, on the other hand, provided his shirt to the Internal Investigations

 office. Ideally, each potential defendant made aware of a request that evidence be

 preserved would separately ensure that whoever had custody and control of the shirt

 knew it needed to be retained, but the failure to do so demonstrates – at best - negligence.




                                               12
USDC IN/ND case 3:18-cv-00758-DRL-MGG document 231 filed 03/26/21 page 13 of 16


 And regarding Officer Gaddis, who surrendered his shirt to the Internal Investigations

 office, the record suggests he acted with good faith in providing the shirt. Mr. Scruggs

 has not sustained his burden of demonstrating that any defendant acted in bad faith.

        Mr. Scruggs argues that the Internal Investigations office acted in bad faith too;

 and that because of the special relationship between Internal Investigations and the

 defendants, that is sufficient to warrant a default judgment or adverse jury instruction.

 His evidence of bad faith on the part of the Internal Investigations office is that they have

 claimed that there was no investigation, but the discovery demonstrates there was an

 investigation. Mr. Scruggs, however, is using the term “investigation” rather loosely. A

 grievance response indicates that, in response to Mr. Scruggs’s grievance, his “complaint

 was turned over to the Office of Investigations and Intelligence,” that video was

 reviewed, and that “there were no indications of misconduct by staff during the

 extraction process.” ECF 223-1 at 17. Mr. Scruggs construes that video review as an

 investigation, but the review resulted in a determination that “[n]o investigation is

 warranted in relation to the cell extraction incident.” Id. The Internal Investigations office

 investigates staff misbehavior, and they did not find that an investigation was warranted

 here. Thus, the statement that there was no investigation does not demonstrate bad faith.

 Mr. Scruggs also argues that the claim that there was no request that the shirt be

 preserved demonstrates bad faith because, if they watched the video, they heard the

 request that the shirt be preserved. But, it is not clear if they watched the entire video or

 if they used audio while watching. Their purposes in watching the video was not focused

 on Mr. Scruggs’s statement, but on staff behavior: Mr. Scruggs alleged that he had been


                                              13
USDC IN/ND case 3:18-cv-00758-DRL-MGG document 231 filed 03/26/21 page 14 of 16


 water boarded by staff, and the reviewer concluded that there was no evidence of water

 boarding. Thus, that some portion of the video was reviewed by the Internal

 Investigations office does not necessarily demonstrate that they were aware that Mr.

 Scruggs wanted the shirt retained for this lawsuit. There is no evidence that the Internal

 Investigations office considered investigating Mr. Scruggs’s allegation that Officer

 Gaddis lied about him spitting on him so that punishment could be impose on Mr.

 Scruggs and so that Officer Mangold, who allegedly wanted to fight with Mr. Scruggs,

 could participate in the cell extraction.

        Furthermore, Mr. Scruggs has not demonstrated that he has been prejudiced by

 the failure to preserve the shirt, as it is not clear that he possesses the means necessary to

 have DNA testing performed on the shirt even if it had been produced. Therefore, the

 motion (ECF 223) will be denied. The defendants and their counsel are admonished that,

 when an inmate alerts them to the need to preserve evidence for litigation (whether

 before or after a complaint has been filed), they have an affirmative obligation to take

 prompt steps to ensure that evidence is preserved. Where the Internal Investigations

 office has taken custody of evidence, this includes communicating with the Internal

 Investigations office that litigation is imminent, and evidence must be preserved.

        For these reasons, the court:

        (1) DENIES Christopher L. Scruggs’s Motion for an Order to Show Cause (ECF

 135) except to the extent that the court ORDERS the defendants to either produce Internal

 Investigations policy 00-01-103 or show cause why producing this policy poses a security

 concern;


                                              14
USDC IN/ND case 3:18-cv-00758-DRL-MGG document 231 filed 03/26/21 page 15 of 16


        (2) DENIES Christopher L. Scruggs’s Motion for Court Endorsed, Blank Non-Party

 Subpoena to Produce (ECF 159), but ORDERS the defendants to respond to Christopher

 L. Scruggs’s request for the policy regarding storage of evidence by confirming that the

 policy effective April 19, 2016, was still in effect on May 15, 2017, producing the policy

 that was in effect, or showing cause why they cannot produce it;

        (3) DENIES Christopher L. Scruggs’s Motion for Order to Show Cause (ECF 161);

        (4) DENIES Christopher L. Scruggs’s Motion to Compel (ECF 171);

        (5) DENIES Christopher L. Scruggs’s Motion for Rule 11(b) Sanctions (ECF 193;

 ECF 210);

        (6) GRANTS Christopher L. Scruggs’s Motion to Compel (ECF 201);

        (7) ORDERS Defendants Officers Mangold, Smith, and Gaddis to supplement their

 responses to interrogatory asking about steps taken to preserve Gaddis’s shirt following

 receipt of Christopher L. Scruggs’s May 19, 2017, informal grievance (ECF 201-1 at 3), as

 explained in this order, by April 9, 2021;

        (8) GRANTS Christopher L. Scruggs’s Motion to Compel (ECF 203)

        (9) ORDERS Defendant Officer Gaddis to provide a substantive response to

 interrogatory numbers 15 and 16 in Christopher L. Scruggs’s request for interrogatories

 (ECF 156), as explained in this order, by April 9, 2021;

        (10) ORDERS Defendant Officer Mangold to provide a substantive response to

 interrogatory number 12 in Christopher L. Scruggs’s request for interrogatories (ECF

 154), as described in this order;

        (11) GRANTS Christopher L. Scruggs’s Motion to Compel (ECF 215);


                                              15
USDC IN/ND case 3:18-cv-00758-DRL-MGG document 231 filed 03/26/21 page 16 of 16


        (12) ORDERS Defendants to supplement their response to the request for

 production to include both front and back of all informal grievances previously provided

 to Christopher L. Scruggs or to show cause why they cannot comply with this order by

 April 9, 2021;

        (13) DENIES Christopher L. Scruggs’s Motion for Rule 37 Sanctions (ECF 223); and

        (14) ADMONISHES the defendants and their counsel that, when an inmate alerts

 them to the need to preserve evidence for litigation (whether before or after a complaint

 has been filed), they have an affirmative obligation to take prompt steps to ensure that

 evidence is preserved.

        SO ORDERED.

        March 26, 2021                           s/ Damon R. Leichty
                                                 Judge, United States District Court




                                            16
